i.,`•1;*\                                     11/10/2020


          IN THE SUPREME COURT OF THE STATE OF MONTAN/6n LED
                                                         Case Number: PR 06-0422


                                       PR 06-0422                              NOV 1 0 2020
                                                                            Esowen Greenwood
                                                                          Clerk of Supreme Court
                                                                             State nf Montana
IN THE MATTER OF THE PETITION OF
                                                                          ORDER
FRANCIS TORRENCE


      Francis Torrence has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
-within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Torrence initially passed the MPRE in 1991 when seeking admission
to the practice of law in the State of California, and in 2016 when seeking his license to
practice law in Oregon. He has also been admitted to practice in Washington. Torrence
has Iplracticed law as a commercial trial lawyer for 28 years, without any ethical or
disciplinary issues in any jurisdiction where he is licensed, or where he has been admitted
pro hac vice." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Francis Torrence to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
                     /144"-.
       DATED this        — day of November, 2020.
/Y1
 Juslices